Citation Nr: 1800132	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  13-36 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to August 1971.
This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Huntington, West Virginia.

The Board remanded this matter to the RO in September 2014 for a Board hearing.  The Veteran appeared at an August 2015 hearing before the Board by videoconference.  A transcript of that hearing is of record.


REMAND

Although further delay is regrettable, the issue of entitlement to service connection for a psychiatric disability, to include PTSD, must be remanded for further development.

The Veteran contends that in Vietnam he witnessed a helicopter crash, accessed records of injured and killed servicemembers as an administrative clerk, witnessed the aftermath of a family friend and superior that was killed in action, witnessed mangled bodies while flying in helicopters, and that his base was rocketed and shelled.

The Veteran's service records indicate "combat operations" in Vietnam from July 1970 to January 1971, while assigned to the Headquarters and Headquarters Squardron (H&HS-1), Marine Wing Headquarters Group 1 (MWHG-l), 1st Marine Air Wing (MAW).

A December 1970 medical examination noted the Veteran received an "aircrewman" examination.

That evidence indicates the Veteran was stationed at a base in Vietnam with heavy helicopter traffic and flew on helicopters frequent enough to require a specific physical examination, both of which support portions of the Veteran's contentions.

Duty and conduct ratings indicate a shift in performance after service in Vietnam; with average ratings above "4" prior to, and just above "1" after Vietnam service.  That evidence indicates the Veteran's performance changed following Vietnam service, which would also support his contentions.

In light of the Veteran's assertions and information from personnel service records, the Board finds that additional development is needed to verify whether the Veteran's unit was exposed to the incidents claimed.

The Board recognizes that the RO previously requested the Veteran's service personnel records and service medical records.  However, there is no indication that a unit history for the Veteran's unit was requested.  Since the Veteran's statements are consistent with service in a combat zone, but are insufficient to determine whether the incidents occurred, unit history or incident reports for the Veteran's unit during Vietnam are required.

Additionally, the Board finds the competent medical evidence insufficient for adjudication, since the record contains inadequate and conflicting opinions on whether the Veteran has PTSD.

In a May 2002 VA examination, the Veteran reported daily nightmares from service in Vietnam in which he saw a helicopter crash into the side of a mountain.  The Veteran reported that event bothered him a lot since he knew Lieutenant Leftwhich, who died in the crash.  The examiner noted sad and anxious mood, poor insight, and limited judgement; but also appropriate affect, clear and logical speech, and proper orientation to time and date.  The examiner opined that the Veteran did not meet PTSD criteria based on a lack of persistence avoidance of stimuli associated with the traumatic event.

A July 2004 VA examination diagnosed PTSD.  The Veteran reported sleep disturbances, impaired decision making, loneliness, sadness, suicidal thoughts, and seeing people or things other do not see.  That examiner noted visual and auditory hallucinations, sad and irritable affect, and slightly impaired cognitive functions and recent memory.  Although the examiner did not list the PTSD diagnostic criteria, reference to DSM-IV was noted in the Axis I diagnosis.

In a February 2010 VA progress note, the Veteran reported disturbed sleep, irritability, marital discord, and chronic passive suicidal ideation.  The Veteran reported discomfort around crowds, and constantly felt someone was watching or following him.  The provider noted that day was the first time the Veteran disclosed traumatization from Vietnam.  The Veteran reported he witnessed a helicopter crash into the side of a mountain killing everyone on board.  The Veteran also reported that he saw mangled bodies at the base, and that he was always vigilant.  The Veteran reported reviewing documents and flying from base to base as part of his duties.

In November 2010 the Veteran tested negative for substances other than those prescribed, and the physician questioned whether the results from the last visit were a false positive.

Another November 2010 VA progress note stated that the Veteran's diagnosis was unclear as to whether anxiety or PTSD was indicated.

In a March 2011 VA examination, the Veteran reported difficulty maintaining relationships, difficulty being around people, and going out in public.  However, the record does not indicate that the examiner inquired as to whether that claimed avoidance of stimuli was an effort to avoid memories or thoughts associated with the claimed trauma from Vietnam.  During that examination the Veteran also reported disturbed sleep with distressing dreams and memories, in which there were Vietnamese people in his home.  The Veteran reported his base was rocketed, that he witnessed wounded service members, and assisted the clean-up of a helicopter crash in which a family friend and superior was killed; although he admitted he did not witness that incident.  The Veteran reported a loss of interest in activities, and impairment in activities such as grocery shopping and dating due to his symptoms.  The examiner noted appropriate affect, intact attention, unremarkable thought process and content, and orientation to person, place, and time.  The examiner also noted angry mood, and poor judgment, insight, and impulse control.

The examiner opined that the Veteran did not meet the criteria for a PTSD diagnosis, but did not support that opinion with an explanation of which criteria, out of the eight, the Veteran did or did not meet.  Additionally, the examiner stated that the only Axis-I disability that could be diagnosed was for cannabis abuse.  However, other than a vague reference to "recent labatory results" the examiner did not provide a medical reasoning or evidentiary basis to support a diagnosis of cannabis abuse.

Since multiple examiners did not provide sufficient reasoning to support their opinions, remand is necessary for a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Request unit records and history, to include but not limited to incident reports and casualty reports, for Headquarters and Headquarters Squardron (H&HS-1), Marine Wing Headquarters Group 1 (MWHG-l), 1st Marine Air Wing (MAW) from July 1970 to January 1971.  Requests should be sent to the Textual Records office at the National Archives and Records Administration (NARA), the National Personnel Records Center (NPRC), the United States Army and Joint Services Records Research Center (JSRRC), and any other appropriate agency.  Make as many requests as necessary to obtain the records.  If it is determined that the records do not exist or that further attempts to obtain the records would be futile, a formal finding should be entered into the record and the Veteran should be notified and provided the opportunity to obtain and submit the evidence.

2.  After the above development has been completed, schedule the Veteran for a VA examination with a psychiatrist who has not previously examined him in conjunction with this claim.  The examiner should review the claims file, to include the Veteran's statements and the evidence cited in this remand, and should note that review in the report.  The examiner should provide the following information:

(a)  Confirm that the examiner is a psychiatrist who has not previously examined the Veteran in conjunction with this claim.

(b)  Opine whether the Veteran currently has PTSD in conformance with the criteria of DSM-IV for PTSD.  The examiner should specifically state whether or not each criterion for a diagnosis of PTSD is met.  The examiner should be informed of what alleged stressors have been verified, and the examiner should rely upon verified in-service stressors.  The examiner should specifically review the March 2011 VA examination and address whether the reported difficulty maintaining relationships, difficulty being around people, and going out in public indicated an avoidance of stimuli as an effort to avoid memories or thoughts associated with the claimed trauma from Vietnam.  If the Veteran does not meet a required diagnosis criteria, the examiner should specify what criteria were not met and why.

(c)  Opine whether it is at least as likely as not (50 percent or greater probability) that any PTSD disability is related to the Veteran's claimed trauma from service.  The opinion should be supported by sufficient reasoning.

(d)  Opine whether it is at least as likely as not (50 percent or greater probability) that any PTSD is the result of fear or hostile military or terrorist activity during service.

(e)  Diagnose all mental disorders found, other than PTSD.  For each mental disorder found, opine whether it is at least as likely as not (50 percent or greater probability) that each mental disorder is related to service or any event of service.

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. § 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

